DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image generation module configured to generate”, “position determination module configured to determine”, “transmission module configured to output”, “display image generation module configure to display” and “target object determination module” in claims 9-15, and 17.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 20 describe(s) a “computer-readable storage medium”.
Further, Applicant's specification, at p. 21, ln. 8-21, describes, "The memory 304 is an example of a computer storage medium for storing the instructions to be executed by the processor 302 in order to implement the various functions described above. For example, the me1nory 304 may generally comprise both a volatile memory and a non-
Thus, Applicant’s claimed “computer-readable storage medium” is considered to include data signals per se, which are nonstatutory as data signals per se do not fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes data signals (data signals are transitory computer readable media).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-6, 9, 11-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (CN 106203289 A), and in view of Miller (US 20180365906 A1).

Regarding Claim 9, Kang discloses A computing device for an augmented reality device (ABS reciting “Embodiments of the invention disclose a method and a device for obtaining target augmented reality content, and a mobile terminal.”), comprising: 
an additional image generation module (Fig. 7, a target augmented reality content acquisition module 61) configured to generate an additional image according to a target object (In Example Six, Kang recites “The target enhanced object acquisition module 61 is configured to acquire a captured image through the camera of the mobile terminal and acquire at least two target enl1anced objects from the captured image; The target augmented reality content obtaining module 62 is configured to obtain target augmented reality content corresponding to tl1e at least two target augmented objects according to the at least two target augmented objects;” (p. 12)); 
a position determination module configured to determine the position information of the additional image with respect to the display area, the position information defining a target area for displaying the additional image in the display area; (In Example One, Step 103 disclosing displaying the augmented reality content location, and reciting “This step may specifically include: displaying the target augmented reality content through an image preview interface; or, displaying the target augmented reality content through a pop-up video window;” (p. 6))
a transmission module configured to output the additional image and the position information to the display screen; (It is obvious to a POSITA the augmented reality content must be transmitted to a display for displaying in an interface or a pop-up window.) and 
a display image generation module configured to display the additional image in the target area to generate a display image.
(In Example One, Step 103 disclosing displaying the augmented reality content location, and reciting “This step may specifically include: displaying the target augmented reality content through an image preview interface; or, displaying the target augmented reality content through a pop-up video window;” (p. 6))
Kang discloses the augmented reality content being text as recited “the augmented reality content of the relationship information of the two characters is displayed in the form of text” in Example two, p. 8. However, Kang does not explicitly disclose the target object is within a user's field of vision, and the resolution of the additional image is smaller than the resolution of a display area in the display screen of the augmented reality device.
It is obvious to a POSITA to use lower resolution on some layer of a composite image. In addition, Miller teaches an “augmented reality system” (ABS). Further Miller teaches displaying augmented reality content in a lower resolution, and recites “Use of 
In addition, Fig 1 shows the real-world scene 102 seen by a user 110 through an augmented reality apparatus 108. Further, ¶74 recites “The user 110 is looking through an augmented reality apparatus 108 at the real-world scene 102”. Thus the target objects in the scene 102 are within the user’s field of vision.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Kang) to have the real-world scene within the user’s field of vision, and to display augmented reality content in a lower resolution (taught by Miller). The suggestions/motivations would have been “this lower resolution advantageously reduces the diffraction effects that can otherwise result in a blurring of the direct view of the real world being seen through the transparent display layers.” (¶44), and to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 1, has similar limitations as of Claim(s) 9, therefore it is rejected under the same rationale as Claim(s) 9.
Regarding Claim 16, Kang in view of Miller discloses An augmented reality system, comprising: 
an augmented reality device (Miller, Fig. 1, Augmented reality apparatus 108); and 
a computing device according to claim 9.(Miller, Fig. 1, Computing device 112. The suggestions/motivations would have been the same as that of Claim 9 rejections.)

Claims 18 and 20, have similar limitations as of Claim(s) 9, therefore they are rejected under the same rationale as Claim(s) 9. (In addition, Miller recites “The computing device 112 is illustrated as including a variety of hardware components, examples of which include: a processing system 114, an example of a computer-readable storage medium illustrated as memory 116, and so forth. Other hardware components are also contemplated as further described herein below with reference to FIG. 21. The processing system 114 is representative of functionality to perform operations through execution of instructions stored in the memory 116. ” (¶73))

Regarding Claim 11, Kang in view of Miller discloses The computing device according to claim 9, further comprising: 
a target object determination module configured to determine the target object within the user's field of vision. (Miller, Fig 1 showing the real-world scene 102 seen by a user 110 through an augmented reality apparatus 108. Further, ¶74 reciting “The user 110 is looking through an augmented reality apparatus 108 at the real-world scene 102”. Thus the target objects in the scene 102 are within the user’s 

Claim 3, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 17, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.

Regarding Claim 12, Kang in view of Miller discloses The computing device according to claim 11, wherein the target object determination module is further configured to: 
track an eyeball movement of the user to determine the target object.
(Miller teaching eye tracking to determine a target object, and ¶10 reciting “ Integrated light-weight eye tracking can be employed to estimate where or on what object a person's eyes are currently focusing”. ¶66 reciting “A “direction of gaze or movement” refers to where, at what angle, or at what object an eye is looking at, tracking, or tracking towards”. The suggestions/motivations would have been the same as that of Claim 9 rejections.)

Claim 4, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.

Regarding Claim 13, Kang in view of Miller discloses The computing device according to claim 9, wherein the display image generation module is further configured to: 
turn off an area other than the target area within the display area of the display screen. (Miller, Fig. 2 showing an augmented content 104 superimposed on a background image 102, where the graphic 104 shows only the target area within the display area of the display screen and has other area turned off. ¶70-71, 74. The suggestions/motivations would have been the same as that of Claim 9 rejections.)

Claim 5, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.

Regarding Claim 14, Kang in view of Miller discloses The computing device according to claim 9, wherein the display image generation module is further configured to: 
display in a solid color in the area other than the target area within the display area of the display screen so that the display image comprises a background in the solid color. (Miller, Fig. 7 showing the background 702 in a solid color. ¶87 reciting “An example of an intensity map 702 for the emissive layer is depicted in the top half of FIG. 7, and an example of a sharp attenuation matte 704 is depicted in the bottom half. The intensity map 702 is black or dark in locations in which no pixels are to be displayed or colored in the emissive display layer 306 (of FIG. 3). The synthetic graphic module 602 therefore makes the intensity map 702 black except 104, which is colored in accordance with the intended emissive graphic 104.” The suggestions/motivations would have been the same as that of Claim 9 rejections.)

Claim 6, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.

Regarding Claim 19, Kang in view of Miller discloses The augmented reality device according to claim 18, wherein the augmented reality device is augmented reality glasses. (Miller, ¶72 reciting “implementations of the computing device 112 may range from relatively high-resource devices with substantial memory and processor resources (e.g., a mobile phone or remote server) to relatively low-resource devices with constrained memory or processing resources (e.g., a wearable augmented reality pair of glasses).” The suggestions/motivations would have been the same as that of Claim 9 rejections.)

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (CN 106203289 A), and in view of Miller (US 20180365906 A1), and further in view of Tout et al. (US 20140146394 A1).

Regarding Claim 10, Kang in view of Miller disclose The computing device according to claim 9.
 wherein the additional image generation module is configured to: 
acquire an image of the target object; 
compare the image of the target object with a pre-stored feature image to identify the target object; and generate the additional image according to the result of the identification.
It is a well-known technique to identify an object by comparing the image of the object with a pre-stored image. In addition, Tout teaches an object recognition engine, and recites “ The object recognition engine 192 distinguishes real objects from each other by marking object boundaries and comparing the object boundaries with structural data. One example of marking object boundaries is detecting edges within detected or derived depth data and image data and connecting the edges. A polygon mesh may also be used to represent the object's boundary. The object boundary data is then compared with stored structure data 200 in order to identify a type of object within a probability criteria. Besides identifying the type of object, an orientation of an identified object may be detected based on the comparison with stored structure data 200.” (¶87).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Kang in view of Miller) to adapt the object recognition engine (taught by Tout). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 2, has similar limitations as of Claim(s) 10, therefore it is rejected under the same rationale as Claim(s) 10.

Claims 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (CN 106203289 A), and in view of Miller (US 20180365906 A1), and further in view of Schlangen (US 20160019830 A1).

Regarding Claim 15, Kang in view of Miller discloses The computing device according to claim 14.
However, Kang in view of Miller does not explicitly disclose wherein the display image generation module is further configured to: 
display the additional image at a first refresh frequency in the target area, and display the background in the solid color at a second refresh frequency less than the first refresh frequency in the area other than the target area within the display area of the display screen.
It is well-known in the art a static content can be displayed with lower refresh frequency. In addition, Schlangen teaches a display system comprising two display layers (ABS). Further, Schlangen teaches “The second display layer is able to present a static or a relatively static image of a high resolution. This image is described as being relatively static with reference to the renewable images. Thus, the refreshing rate of the relatively static image of a high resolution is significantly lower than the refreshing rate of the renewable images of a low resolution.” (¶12).
1) is adapted such that the image of a low resolution and the image of a high resolution are mutually tuned. The invented display systems allow the viewers to perceive an enhanced visional 3D depth in the images produced by the display system.” (ABS), and to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 7, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.

Regarding Claim 8, Kang in view of Miller and Schlangen discloses The image processing method according to claim 7, wherein the first refresh frequency is greater than or equal to 60 Hz, and the second refresh frequency is less than or equal to 1 Hz. (Schlangen, ¶10 teaching the refreshing of the renewable images being performed with a frequency lower than 1 image per second or 50 images per second. Further, ¶12 reciting “the refreshing rate of the relatively static image of a high resolution is significantly lower than the refreshing rate of the renewable images of a low resolution.” Thus, Schlangen teaches the second refresh frequency is less than or equal to 1 Hz. Although Schlangen teaches 50 Hz for the faster refreshing rate, ¶32 recites 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/YI WANG/Primary Examiner, Art Unit 2611